Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the application’s communication filed on 12/22/2020. 
Claims 1-30 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

1.	Claims 1-3, 6, 8-16 and 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over FUTAKI, et al.  (US 2019/0182716 A1), hereinafter (“Futaki”), in view of MARCANO, et al. (WO 2021/032288 A1), hereinafter (“MARCANO”).

Claim 1
Futaki discloses  a method for wireless communication at a user equipment (UE) in a communication system supporting inter-cell mobility (fig.12, UE 23), the method comprising: 
determining in the UE whether a source cell and a target cell each have at least one bandwidth part (BWP) within a same bandwidth range (figs.11-12; pars .0083-0087, the RAN node 12 (e.g., a DU in the C-RAN deployment) may send, to the RAN node 11 (e.g., a CU in the C-RAN deployment), the BWP-related control information containing information regarding the configuration status of one or more BWPs for a UE camping on a (logical) cell operated by the RAN node 12 (e.g., UE-specific BWP configuration status information, etc., the RAN node 12 may use at least part of the BWP-related control information received from the RAN node 11 for UE handover, interference avoidance or mitigation between neighbor cells, or determination of SCell (i.e., Secondary Cell Group (SCG) SCell) or SN for DC. For example, the RAN node 12 may determine, on the basis of the BWP-related control information received from the RAN node 11, a BWP of the neighbor cell to be measured by a UE. The RAN node 12 may determine, on the basis of the BWP-related control information received from the RAN node 11, a i.e. the UE may determine target node having the same or related BWP based on said measurement); and
switching from the source cell to the target cell when the source cell and the target cell each have the at least one BWP within the same bandwidth range. (par. 0087, The RAN node 12 may determine, on the basis of the BWP-related control information received from the RAN node 11, a BWP of the neighbor cell to which a UE should be handed over (i.e., a target BWP); also see fig.15 and pars. 0112-0113, the source gNB 21 sends, to the target gNB 22, BWP-related control information via a HANDOVER REQUEST message. This BWP-related control information (Step 1501) includes, for example, a BWP configuration regarding the UE 23 to be handed over. To be specific, this BWP-related control information (Step 1501) may contain an information element indicating one or both of: at least one BWP configured for the UE 23 in the source gNB 21; and at least one BWP activated for the UE 23 in the source gNB 21, etc., the target gNB 22 sends BWP-related control information to the source gNB 21 via a HANDOVER REQUEST ACKNOWLEDGE message. This BWP-related control information (Step 1502) may contain an information element indicating at least one BWP configured (or admitted) for the UE 23 in the target gNB 22).
Futaki further discloses: The BWP-related control information may contain one or both of: an information element indicating availability of network slicing in each BWP; and an information element indicating quality of service (QoS) applied to each BWP, etc. (0102).
clearly disclose the admitted BWP is within the same bandwidth range as the source BWP.
However, in the same field of endeavor, MARCANO discloses a BWP handover of a UE comprising: at a source 504, gNB 505 take a handover decision  to eNB/gNB 507, etc., at 506, gNB 505 send a handover request to eNB/gNB 507 comprising the BWP configuration IE indication, etc., eNB/gNB 507 can decide on admission during which eNB/gNB 507  can select a resource allocation that matches (as much as possible) the BWP, etc., a handover may then be initiated between gNB 505 and UE 509 and then completed to the eNB/gNB 507. (See fig.5 and associated text in page 20).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify Futaki by performing the UE switch only when the target base station provides the same or almost the same BWP, as taught by MARCANO, so as to provide the same quality of service to critical service, such as ultra-reliable low-latency communications, for example, as suggested by MARCANO. See MARCANO, pg.1, ln.24-30.  

Claim 2
Futaki as modified further discloses [T]he method of claim 1, wherein the switching from the source cell to the target cell comprises: switching from the source cell to the target cell when at least one of a first active downlink (DL) or a first active uplink (UL) BWP of the target cell is substantially within or equal to a second active DL or a second active UL BWP of the source cell. (Futaki, par. 0112, this BWP-related control information (Step 1501) may contain an information element indicating one or both of: at least one 

Claim 3
Futaki as modified  further discloses [T]he method of claim 1, wherein the switching from the source cell to the target cell comprises: switching from the source cell to the target cell when at least one of a first active DL or a first active UL BWP of the target cell is partially overlapped or is non-overlapped with a second active DL or a second active UL BWP of the source cell and within a same intra-frequency bandwidth range. (Futaki, par. 0112, this BWP-related control information (Step 1501) may contain an information element indicating one or both of: at least one BWP configured for the UE 23 in the source gNB 21; and at least one BWP activated for the UE 23 in the source gNB 21; MARCANO, pg. 20, eNB/gNB 507  can select a resource allocation that matches (as much as possible) the BWP).

Claim 6
Futaki further discloses [T]he method of claim 1, wherein the switching from the source cell to the target cell comprises: switching from the source cell to the target cell when the source cell and the target cell have at least one of common BWPs or a shared frequency bandwidth range. (Futaki, par. 0112, this BWP-related control information (Step 1501) may contain an information element indicating one or both of: at least one BWP configured for the UE 23 in the source gNB 21; and at least one BWP activated for the 

Claim 8
Futaki further teaches [T]he method of claim 1, further comprising: determining whether the source cell and the target cell each have a bandwidth part (BWP) within at least one of a same intra-frequency bandwidth range or a same inter-frequency bandwidth range; and allowing switching from the source cell to the target cell when the source cell and the target cell each have the at least one BWP within either the same intra-frequency bandwidth range or the same inter-frequency bandwidth range. (Futaki, par. 0087, the RAN node 12 may determine, on the basis of the BWP-related control information received from the RAN node 11, a BWP of the neighbor cell to be measured by a UE. The RAN node 12 may determine, on the basis of the BWP-related control information received from the RAN node 11, a BWP of the neighbor cell to which a UE should be handed over;  Futaki, par. 0112, this BWP-related control information (Step 1501) may contain an information element indicating one or both of: at least one BWP configured for the UE 23 in the source gNB 21; and at least one BWP activated for the UE 23 in the source gNB 21, etc.; MARCANO, pg. 20, eNB/gNB 507  can select a resource allocation that matches (as much as possible) the BWP).

Claim 9
Futaki as modified further teaches [T]he method of claim 8, wherein switching from the source cell to the target cell is allowed for at least one of: the at least one BWP within 

Claim 10
Futaki as modified  further discloses [T]he method of claim 1, wherein the switching from the source cell to the target cell comprises switching from the source cell to the target cell under the control of at least one of a layer 1 (LI) control or a layer 2 (L2) control. (Futaki, par. 0023, Activation/deactivation of a BWP is determined not by an RRC layer but by a lower layer (e.g., Medium Access Control (MAC) layer or Physical (PHY) layer). The activated BWP is referred to as active BWP; also see Futaki, par. 0118, The UE 23 may simplify the reconfiguration of Layer 2 because this is mobility between different BWPs belonging to the same logical cell (Cell #1). For example, the UE 23 does not perform re-establishment of the Packet Data Convergence Protocol (PDCP) layer and the Radio Link Control (RLC) layer, and further does not reset the MAC layer. It is thereby 

Claim 11
Futaki as modified further teaches  [The method of claim 10, wherein the LI control comprises downlink control information (DCI) and the L2 control comprises at least one MAC control element (MAC- CE). (Futaki, par. 0024, Switching of the active BWP may be performed, for example, by Downlink Control Information (DCI) (e.g., scheduling DCI) transmitted on a NR Physical Downlink Control Channel (PDCCH). , etc.,  activation/deactivation of the BWP may be performed by a MAC Control Element (CE)).

Claim 12
Futaki as modified further teaches [T]he method of claim 10, wherein the communication system is operable according to at least one of: a first mode wherein the L1 or L2 layers are configured to be used to select a remote radio head (RRH) or an SSB ID corresponding to the RRH that is assigned for serving the UE; a second mode wherein the Li or L2 layers are configured to be used to select a remote radio head (RRH) or a PCI corresponding to the RRH, or an SSB that is assigned for serving the UE; or a third mode wherein the Li or L2 layers are configured to be used to select a serving cell or a serving cell ID corresponding to the serving cell that is assigned for serving the UE. (Futaki, par. 0022,  From a UE perspective, a cell is associated with one SS/PBCH block. Therefore, for UEs, each serving cell has a single associated SS/PBCH block in frequency domain. Note that, each serving cell is a primary cell (PCell) in carrier 

Claim 13
Futaki as modified further discloses  [T]he method of claim 1, wherein the source and target cells are identified by at least one of physical cell IDs (PCIs), serving cell IDs, or remote radio heads (RRHs) having corresponding synchronization signal block (SSB) IDs. (Futaki, par. 0067-0068, a cell from the network perspective is defined as a "logical cell." Further, a PCI associated with the cell from the network perspective (i.e., logical cell) is defined as a reference PCI. Note that, the cell from the network perspective (i.e., logical cell) may be associated with one Cell Identity).

Claim 14
The claim represents the user equipment (UE) recited in and performing the method of claim 1. The claim is therefore rejected using the same grounds and motivation used for rejecting claim 1 above. Futaki further discloses a UE comprising processor, 

Claim 15
The claim is rejected using the same grounds and motivation used for rejecting claim 2 above.

Claim 16
The claim is rejected using the same grounds and motivation used for rejecting claim 3 above.

	Claim 22
Futaki discloses a method for wireless communication at a radio access network (RAN) entity in a wireless communication system (figs.11-12 and associated text, gNB 21 and/or 22), the method comprising: 
configuring the RAN entity for communication with a user equipment (UE) in the wireless communication system to: 
(1) allow the UE to switch from a source cell to a target cell when at least one of a first active downlink (DL) or a first uplink (UL) bandwidth part (BWP) of the target cell is substantially within or equal to a second active DL or a second active UL BWP of the source cell according to a first configuration (figs.11-12; pars .0083-0087, the RAN node 12 (e.g., a DU in the C-RAN deployment) may send, to the RAN node 11 (e.g., a CU in the C-RAN deployment), the BWP-related control information containing information 
(2) allow the UE to switch from the source cell to the target cell when at least one of the first active DL or the first active UL BWP of the target cell is partially overlapped or non-overlapped with the second active DL or the second UL BWP of the source cell and within a same bandwidth range according to a second configuration (figs.11-12; pars .0083-0087 as quoted above; see fig.15 and pars. 0112-0113, the source gNB 21 sends, to the target gNB 22, BWP-related control information via a HANDOVER REQUEST message. This BWP-related control information (Step 1501) includes, for example, a BWP configuration regarding the UE 23 to be handed over. To be specific, this BWP-related control information (Step 1501) may contain an information element indicating one or both of: at least one BWP configured for the UE 23 in the source gNB 21; and at least one BWP activated for the UE 23 in the source gNB 21, etc., the target gNB 22 sends BWP-related control information to the source gNB 21 via a HANDOVER REQUEST ACKNOWLEDGE message. This BWP-related control information (Step 1502) may 
selecting one of the first or second configuration for the UE based on whether the first and second active DL or UL bandwidth parts of the target and source cells are determined to be substantially within or identical in bandwidth range, or to be partially overlapped or non-overlapped in bandwidth range (par. 0087, The RAN node 12 may determine, on the basis of the BWP-related control information received from the RAN node 11, a BWP of the neighbor cell to which a UE should be handed over (i.e., a target BWP); also see fig.15 and pars. 0112-0113, the source gNB 21 sends, to the target gNB 22, BWP-related control information via a HANDOVER REQUEST message. This BWP-related control information (Step 1501) includes, for example, a BWP configuration regarding the UE 23 to be handed over, etc.); and
transmitting the selection of the first or second configuration to the UE (par. 0024, Switching of the active BWP may be performed, for example, by Downlink Control Information (DCI) (e.g., scheduling DCI) transmitted on a NR Physical Downlink Control Channel (PDCCH); also see par. 0072, The network (e.g., RAN node) may configure the UE with a BWP set including one or more BWPs, etc.) 
Futaki further discloses: The BWP-related control information may contain one or both of: an information element indicating availability of network slicing in each BWP; and an information element indicating quality of service (QoS) applied to each BWP, etc. (0102).
Futaki does not clearly disclose the admitted BWP is substantially within or equal or partially overlapping with the source BWP.
a source 504, gNB 505 take a handover decision  to eNB/gNB 507, etc., at 506, gNB 505 send a handover request to eNB/gNB 507 comprising the BWP configuration IE indication, etc., eNB/gNB 507 can decide on admission during which eNB/gNB 507  can select a resource allocation that matches (as much as possible) the BWP, etc., a handover may then be initiated between gNB 505 and UE 509 and then completed to the eNB/gNB 507. (See fig.5 and associated text in page 20).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify Futaki by performing the UE switch only when the target base station provides the same or almost the same BWP, as taught by MARCANO, so as to provide the same quality of service to critical service, such as ultra-reliable low-latency communications, for example, as suggested by MARCANO. See MARCANO, pg.1, ln.24-30.  

Claim 23
Futaki as modified further teaches [T]he method of claim 22. wherein the selection is transmitted to the UE using one of radio resource control (RRC) signaling, at least one MAC control element (MAC-CE), or downlink control information (DCI). (Futaki, par. 0024, Switching of the active BWP may be performed, for example, by Downlink Control Information (DCI) (e.g., scheduling DCI) transmitted on a NR Physical Downlink Control Channel (PDCCH). , etc.,  activation/deactivation of the BWP may be performed by a MAC Control Element (CE)).


Futaki as modified further teaches [T]he method of claim 22, wherein the RAN entity is configured to send at least one of a layer 1 (L1) control or a layer 2 (L2) control to the UE for configuring the UE for switching between the source cell and the target cell. (Futaki, par. 0023, Activation/deactivation of a BWP is determined not by an RRC layer but by a lower layer (e.g., Medium Access Control (MAC) layer or Physical (PHY) layer). The activated BWP is referred to as active BWP; also see Futaki, par. 0118, The UE 23 may simplify the reconfiguration of Layer 2 because this is mobility between different BWPs belonging to the same logical cell (Cell #1). For example, the UE 23 does not perform re-establishment of the Packet Data Convergence Protocol (PDCP) layer and the Radio Link Control (RLC) layer, and further does not reset the MAC layer. It is thereby expected to reduce the interruption time of data transmission or reception, or to avoid loss of data packets upon BWP change).

Claim 25
Futaki as modified further teaches [T]he method of claim 24, wherein the L1 control comprises downlink control information (DlCI). (Futaki, par. 0024, Switching of the active BWP may be performed, for example, by Downlink Control Information (DCI) (e.g., scheduling DCI) transmitted on a NR Physical Downlink Control Channel (PDCCH). , etc.,  activation/deactivation of the BWP may be performed by a MAC Control Element (CE)).




Futaki as modified further teaches [T]he method of claim 24, wherein the L2 control comprises at least one MAC control element (MAC-CE). (Futaki, par. 0024, Switching of the active BWP may be performed, for example, by Downlink Control Information (DCI) (e.g., scheduling DCI) transmitted on a NR Physical Downlink Control Channel (PDCCH), etc.,  activation/deactivation of the BWP may be performed by a MAC Control Element (CE)).

Claim 27
The claim represents the base station recited in and performing the method of claim 22. The claim is therefore rejected using the same grounds and motivation used for rejecting claim 22 above. Futaki further discloses a base station comprising processor, transceiver and memory as recited in the claim. See Futaki, fig. 23, processor 2304, transceiver 2301 and memory 2305.

Claim 28
The claim is rejected using the same grounds and motivation used for rejecting claim 23 above.

Claim 29
The claim is rejected using the same grounds and motivation used for rejecting claim 24 above.


The claim is rejected using the same grounds and motivation used for rejecting claims 25 and 26 above.
Allowable Subject Matter
2.	Claims 4-5, 7 and 17-21 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MAGDI ELHAG/Primary Examiner, Art Unit 2641